Citation Nr: 1231868	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  09-44 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for right knee pain with patellofemoral syndrome, tendinitis, and mild degenerative joint disease.

2.  Entitlement to service connection for bilateral carpal tunnel syndrome.

3.  Entitlement to service connection for allergies.

4.  Entitlement to service connection for low back condition with sciatica.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to April 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in February and July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

Although the Veteran initially requested a formal hearing before a Decision Review Officer (DRO), he subsequently cancelled the hearing request in favor of an informal conference in July 2009.  The Veteran also testified before the undersigned Veterans Law Judge (VLJ) at a hearing at the RO in September 2011.  A transcript of the hearing and the informal DRO conference report of record.

The Veteran also initially appealed from the denial of service connection for depression and hemorrhoids.  However, service connection was granted for such disabilities in February 2009.  This was a full grant of those benefits sought on appeal, and no notice of disagreement was received as to the effective date or the initial rating assigned for such disabilities.  Therefore, those issues are no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  

Additionally, the Veteran initially appealed from the denial of service connection for hearing loss, but he withdrew that appeal in writing in July 2009.  See 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  There are currently no pertinent records in the paperless file that are not also in the paper claims file.  However, any further development or adjudication of this matter should take into account this paperless claims file.

The issues of service connection for a right knee disorder, low back disorder, and bilateral carpal tunnel syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The evidence as a whole establishes that the Veteran had allergies treated with medications prior to service and at the time of his entrance examination, and although he was treated for such condition on several occasions during service, it was not worsened beyond the normal progression as a result of such service.


CONCLUSION OF LAW

Allergies were not incurred or aggravated by military service.  38 U.S.C.A. §§ 1101, 1110, 1130, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.380 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

Here, the Veteran was advised in May 2007, prior to the initial unfavorable rating decision, of the evidence and information necessary to substantiate his service connection claims, the responsibilities of the Veteran and VA in obtaining such evidence, and the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  

To the extent that the VLJ did not explain the bases of the prior determinations, or suggest the submission of evidence that may have been overlooked during the Board hearing, the Veteran has not been prejudiced.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. 3.103(c)(2)).  Rather, VLJ questioned the Veteran as to the timing and extent of his allergies and treatment, in an attempt to substantiate the service connection claim.  Further, the Veteran discussed his asserted experiences and symptoms during service and throughout the appeal.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran and his representative demonstrated actual knowledge of such elements via questioning and testimony.  

Neither the Veteran nor his representative has argued that VA failed to comply with 38 C.F.R. 3.103(c)(2), or identified any prejudice as a result of the Board hearing.  Rather, the Veteran has had ample opportunity to participate in the adjudication of his claims, and VA has substantially complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant.  There is no indication that any deficiencies have resulted in prejudice or otherwise affected the essential fairness of the adjudication of the claim.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

With regard to the duty to assist, the Veteran's service treatment records and all identified, available VA and private treatment records have been obtained and considered.  There is no indication that he receives any disability benefits from the Social Security Administration (SSA).  The Board notes that the Veteran reported diagnostic testing and treatment for allergies at the Bethesda Naval Hospital during service.  The RO requested such records in January 2009, and a response was received that they were not available.  However, the Veteran's service treatment records confirm that he was treated several times for allergies, including desensitization therapy.  As such, he is not prejudiced by the lack of such records.  

The Board notes that the most recent VA records in the claims file are dated in April 2008.  However, they reflect prescription medications for allergies and a diagnosis of seasonal allergic rhinitis.  The Veteran also described his condition and treatment during the August 2009 VA examination, and the examiner diagnosed hay fever and nasal allergies, as well as recurrent nasal irritation due to allergies.  Additionally, the examiner offered an opinion as to the etiology of the Veteran's allergies, to include whether they were worsened by service, with a well-reasoned explanation for such opinion.  As such, the VA examination is adequate, and no further medical evidence is necessary for a fair adjudication of this claim.  

In the circumstances of this case, a remand as to this issue would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits at this time.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Generally, to establish direct service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.304; see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, under 38 C.F.R. § 3.303(b), the nexus element may be established based on medical or lay evidence where there is competent and credible evidence of continuity of symptomatology.  Barr, 21 Vet. App. at 307.

A veteran is considered to have been in sound condition upon examination and entry into service, except as to defects, infirmities, or disorders noted at that time, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that such increase in disability is due to the natural progress of the disease.  Clear and unmistakable evidence is required to rebut the presumption of aggravation.  38 U.S.C.A. § 1153; 38 C.F.R. 3.306.  

Diseases of allergic etiology may not be disposed of routinely for compensation purposes as constitutional or developmental abnormalities.  Service connection must be determined on the evidence as to existence prior to enlistment and, if so existent, a comparative study must be made of its severity at enlistment and subsequently.  Increase in the degree of disability during service may not be disposed of routinely as natural progress or as due to the inherent nature of the disease.  Seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  The determination as to service incurrence or aggravation must be on the whole evidentiary showing.  38 C.F.R. § 3.380.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this case, the Veteran reported having sinusitis in his April 1975 service entrance examination.  He was noted to take ordinary medications, although the nose and sinuses were objectively normal.  A September 1975 treatment record reflects complaints of left ear pain for months and a history of "sinusitis," which the provider noted suggests allergic rhinitis.  In an April 1976 periodic examination, the Veteran again reported having sinusitis, and that he didn't know if he had hay fever.  

An April 1977 treatment record reflects complaints of sinus congestion, watery eyes, dizziness, sore throat, squeezing, ears plugged, and occasional headache off and on since he was 4 years old.  He reported being treated by civil physicians before service, including on "CTM" with no results and then on Drixoral with good results.  He also described an incident with problems breathing, watery eyes, plugged ears and squeezing while playing football at age 16.  The Veteran stated that he usually has problems in the spring, fall, and slightly during the summer months.  An ENT consult request on that same day notes that he had been taking Drixoral since age 18.  A June 1977 consult report then reflects an impression of allergic rhinitis, and allergic testing and treatment were recommended.  

In a September 1977 periodic examination, the Veteran reported having both sinusitis and hay fever.  He stated that he was taking allergy shots for dust, grasses, trees, etc.  The examiner noted that the Veteran had been on desensitization therapy for three months for hay fever, with no medications or current symptoms, and no definite problems with sinusitis.  The Veteran was also noted to have a history of allergies that was presently asymptomatic.  Thereafter, in a December 1978 physical, the Veteran again reported sinusitis and hay fever, and he was noted to have hay fever since childhood that was improving.  

In a June 2007 statement for the purposes of this appeal, the Veteran reported being tested for allergies during service, and he asserted that working in corrosion control and an adverse effect on his allergies.  Similarly, in a March 2008 statement, he reported being tested and diagnosed with allergies during service and taking medications, with continued problems after service but no treatment for many years.  Available post-service private records dated from 1998 to 1999, and VA records from 2007 forward, reflect treatment for allergies.

The Veteran was afforded a VA examination for his allergies in August 2009.  At that time, he reported having allergies since he was a small child, which had continued to the present time.  The Veteran stated that he had tried desensitization shots at least twice in the past, including while in service, but he did not get any benefit from the shots because he was quite sensitive.  The Veteran reported having frequent and chronic problems with allergies, mainly during the spring, summer, and sometimes in the fall, because he is allergic mainly to many forms of pollen.  Similarly, the Veteran reported various jobs over the years, but he stated that his symptoms of allergies had remained the same since childhood with seasonal allergy symptoms mainly, which were helped by over-the-counter medications but were never cured.  He had also tried cortisone nasal sprays in the past, but they did not help.  Although the Veteran also reported frequent sinus trouble, the examiner noted that this may just be allergies with nasal congestion.  The examiner explained that a true sinus infection would not clear with prednisone and no antibiotics, as reported by the Veteran, so the Veteran had more of an allergy congestion.  

After physical examination, the examiner diagnosed hay fever and nasal allergies, which had been present since the Veteran was an infant and had continued to the present.  The examiner also diagnosed recurrent nasal irritation due to allergies, with no sign of active sinus disease.  The examiner again noted that the Veteran was able to treat what he called sinus infections with steroids, but this could not possibly be a true sinus infection because that would not respond to steroids, although allergies would certainly respond to steroids.  Therefore, the examiner concluded that this was just periodic allergic swelling that was more severe than his average swelling.  Upon review of the claims file, the examiner opined that the Veteran's allergies are not related to military service and did not seem to progress or worsened during that time, or since he left the military.  Rather, the examiner stated that the Veteran's allergies are an inherited trait that will continue for the rest of his life.

During the September 2011 Board hearing, the Veteran testified that he had bad allergies when he was a child in New York, but that they bothered him even more when he was in service in North Carolina.  He was tested during service and was found to be allergic to almost all airborne allergens, and he started taking injections.  The Veteran testified that he took over-the-counter medications for allergies prior to service, but he didn't have frequent shots or extensive testing, and was only tested after he entered service.  He continues to be treated for allergies.

Upon review of all lay and medical evidence of record, the Board finds that service connection is not warranted for allergies.  Rather, the Veteran was noted to have "sinusitis" treated with ordinary medications in his service entrance examination, which was later identified as allergic rhinitis or hay fever.  The Veteran described consistent symptoms of similar severity for years prior to service, as well as during service.  He also reported symptoms of similar severity since childhood during the VA examination, with diagnostic testing and attempts at desensitization or treatment in service, with no success.  Although the Veteran has asserted in support of his current claim that his symptoms were more severe during service, this is not consistent with the other evidence of record, including the multiple descriptions of his symptoms contained in the contemporaneous service treatment records.  As such, the Board finds the Veteran to be not credible in this respect, and this lay evidence is outweighed by the other evidence of record.  

In summary, the evidence as a whole establishes that the Veteran's allergies preexisted service and were not permanently worsened beyond their natural progression by service.  See 38 C.F.R. §§ 3.304, 3.306, 3.380.  The preponderance of the evidence is against service connection for allergies.  As such, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 C.F.R. § 3.102.


ORDER

Service connection for allergies is denied.


REMAND

The Veteran contends that he had symptoms in the right knee, low back and right leg, and both hands during service, and continuously since that time, which have progressed over the years.  As such, he asserts that his current right knee disorder, low back disorder, and carpal tunnel syndrome are related to his military service.  

Further development is necessary for a fair adjudication of these claims.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.

With respect to the right knee, service records confirm treatment in April 1976 for complaints of right knee pain, although the knee was objectively normal upon examination.  There is no subsequent documented treatment for right knee symptoms in service.  However, there are several instances of treatment for left knee pain in July and August 1978, with reports of problems for one year.  There was a provisional diagnosis of chondromalacia patella, x-rays of the left knee, and the use of a soft cast.  The Veteran denied any "trick" or locked knee during periodic examinations in April 1976, September 1977, and December 1978.  

During this appeal, the Veteran stated in March 2008 that he was treated in service for the left knee, but the primary focus at that time was for his right knee, and he believed there may have been some confusion in his service records as to which knee was treated.  Similarly, the Veteran testified during the July 2009 DRO informal conference and during the September 2011 Board hearing that the documented treatment for the left knee in service was actually for the right knee.  He asserted that he did not have a cast on the left knee but, rather, on the right knee.  The Veteran further asserted that he has never had any surgery, diagnosis, or problems for the left knee, but only for the right knee, including two surgeries in early 2011.  The Veteran states that he has had problems with running and other activities ever since service due to the right knee, which have progressed over time.

The Veteran has generally denied treatment for the right knee for many years after service, although he reports continued pain over the years.  A May 2007 x-ray of the right knee showed mild arthritis changes and some possible ligamentous laxity related to arthritis change.  There is also an August 2007 orthopedic clinic note, and a December 2007 VA treatment record notes a diagnosis of chondromalacia patella during service in 1977 after a long run, with pain and swelling since then.

The Veteran was afforded a VA examination for the right knee October 2007, and again in August 2009.  The October 2007 examiner noted the Veteran's reports of right knee pain while running during service, and being diagnosed with runner's knee and chondromalacia and using a soft cast and crutches at that time.  The Veteran also reported continued problems with running when he left service, but no catching, locking, or giving way immediately after service.  He reported right knee pain during various jobs involving manual labor, and then going to college and doing sales or business work from approximately 1998 forward.  The examiner opined that the Veteran's current right knee disorder was less likely than not related to the August 1976 treatment for right knee pain because there were no other documented right knee problems during service, and no knee problems were mentioned in the December 1978 examination several months before discharge.

The August 2009 examiner also noted the Veteran's lay statements as to his right knee pain and the medical evidence of record.  In a September 2009 addendum report, the examiner stated that he could not offer an etiology opinion based on the available evidence without speculation because there was only one documented episode of right knee treatment, with no pathology identified, in the service records.

Concerning the low back, service records show treatment in January 1976 for low back pain with pain shooting down the right leg.  There are also several instances of treatment for pain in the right groin and right quad, and the Veteran asserts that these may have been related to his low back.  However, the Veteran denied recurrent back pain in periodic examinations in April 1976, September 1977, and December 1978, and the back was noted to be objectively normal at those times.  

The Veteran testified during the Board hearing that he was limping for over three months due to a swollen sciatic nerve during service, but that he was just told to sleep with a pillow under his leg.  He further asserted that he had pain from heavy lifting and climbing onto and off of high aircraft.  The Veteran reports having low back problems and pain down the right leg ever since service, although he did not seek treatment for many years.  The Veteran also testified that his back began to hurt more after his right knee started bothering him in service, so he believes the back may also be secondary to the right knee disability.  He stated that he is in physical therapy, and providers have told him that his back is affected by his knee.

Chiropractic records in 2001 and 2002 show treatment for the low back (as well as the middle and upper back and the cervical spine or neck),with no indication of when the symptoms began.  VA records from 2007 forward also show treatment for the low back.  In a February 2008 orthopedic surgery note, the Veteran complained of pain radiating mostly from the right low back area.  He reported a history of sciatic and low back problems with radiation of pain to the right leg since military days, but no problems for years until recently.

The October 2007 VA examiner recorded the Veteran's complaints of low back pain over the years, but he did not offer an etiological opinion.  The August 2009 examiner noted the Veteran's complaints of waxing and waning low back and right leg pain during service, the documented treatment in 1976, and the Veteran's jobs and reported low back pain over the years after service.  In a September 2009 addendum report, the examiner stated that he could not attribute the Veteran's current low back degenerative findings to service without speculation because there was only one documented instance of treatment in 1976, and the Veteran denied back pain in subsequent periodic examinations.  

Concerning carpal tunnel syndrome, the Veteran asserts that he had cramping or numbness in his hands during service due to working on helicopters, which he believes was due to carpal tunnel syndrome that was diagnosed in 1995 or 1996.  There are no documented complaints for the hands or wrists during service.  The Veteran states that the condition worsened over time and he had surgery through a private provider in 1998 or 1999, but he continues to have problems with the hands.  

The Veteran testified during the Board hearing that he sold insurance for many years after service, and he also had off and on manual labor jobs.  He stated that his hands affected his performance in these jobs, and he went to college when he was 35 (or in approximately 1989, based on his date of birth) in part because it was getting more difficult to use his hands.  The Veteran further testified that he got a job laying bricks immediately after discharge in 1979, but he couldn't do the job due to problems with his hands.

A December 1998 private record reflects a history of carpal tunnel syndrome that had been going on for years, right worse than left.  He reported working as a manual laborer for many years, with significant swelling of the hands every day.

During the August 2009 VA examination, the Veteran reported having cramping in the hands while working on helicopters during service.  He also reported having several jobs after service, including working in a factory for 2 years on a production line and lifting 15-20 pound pieces of metal on an ongoing basis.  In a September 2009 addendum report, the examiner stated that he could not link the Veteran's current carpal tunnel syndrome to military service without speculation, as there were no documented complaints of hand pain or carpal tunnel syndrome in service.  

The currently available VA opinions are inadequate for a fair adjudication.  As summarized above, the October 2007 examiner gave a negative opinion as to the right knee, and the August 2009 examiner (in an addendum report) stated that he could not offer an opinion as to the right knee, low back, or carpal tunnel syndrome without resorting to speculation.  

The Board notes that a conclusion that an etiological opinion cannot be offered without speculation may be sufficient, if it is supported by a rationale and is based on consideration of all available and procurable evidence, as opposed to the limitations of the individual examiner.  See Jones v. Shinseki, 23 Vet. App. 382, 389-91 (2010).  



The Veteran is competent to report observable right knee, low back, and wrist or hand symptoms in service and afterwards, as this would be within his realm of personal observation.  He is also competent to report what providers told him about his conditions.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Further, competent lay testimony may not be rejected unless it is found to be mistaken or otherwise deemed not credible.  McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  Lay evidence may not be deemed not credible solely due to the absence of contemporaneous medical evidence, although this may be considered along with the other evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

Although each of the VA examiners recorded the Veteran's lay reports of symptoms during service and continuing thereafter, the reasoning provided for the opinions appears to rely only on what is documented in the service records.  As such, the case should be returned to the most recent VA examiner, or another appropriate examiner if he is unavailable, for an addendum report as to the etiology of the Veteran's claimed disorders.  The examiner should also address whether the Veteran's low back disability is secondary to a service-connected right knee disorder.

The Board notes that efforts were made to obtain records from the non-VA providers previously identified by the Veteran, and a response or records was received from such providers.  However, the Veteran also identified continuing treatment during the September 2011 hearing, and stated that a provider has indicated that his low back disability is related to the right knee disorder.  The last VA records in the claims file are dated in April 2008.  As such, the Veteran should be requested to identify any further outstanding records, and any VA records from April 2008 forward or other identified records should be requested upon remand.  Such records should be associated with the claims file before requesting the new etiological opinions.

As the Veteran has now asserted that his low back disability may be secondary to his right knee disability, he should also be provided with VCAA-compliant notice as to a claim for service connection on a secondary basis upon remand.  


Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the evidence and information necessary to establish service connection on a secondary basis for his low back disability.  Allow an appropriate time for response.

2.  Request the Veteran to identify any outstanding treatment records concerning his right knee, low back, or carpal tunnel syndrome, and to provide an authorization form (VA Form 21-4142) for any non-VA records.  After receiving any necessary authorization, request copies of any such records, to include VA treatment records dated since April 2008.  Any records received should be associated with the claims file.  If any records cannot be obtained after appropriate efforts, the Veteran should be notified and allowed an opportunity to provide the missing records.

3.  After completing the above-described development, forward the entire claims file, including a copy of this remand, to the examiner who conducted the August 2009 VA examination (and provided a September 2009 addendum report) as to the right knee, low back, and bilateral carpal tunnel syndrome for another addendum report as to the etiology of such conditions.  If the prior examiner is not available, the Veteran should be scheduled for another VA examination to determine the etiology of such conditions, with appropriate testing and review of the entire claims file.  Review of the claims file should be noted in the report, and the examiner should respond to the following questions:

(a)  Was the Veteran's right knee disability at least as likely as not (probability of 50 percent or more) incurred or aggravated during his military service from April 1975 to April 1979?  

(b)  Concerning the low back:

(1)  Was the current disability at least as likely as not (probability of 50 percent or more) incurred or aggravated during service from April 1975 to April 1979?  

(2)  If not, was the low back disability at least as likely as not proximately caused or worsened beyond its normal progression (aggravated) as a result of a service-connected right knee disorder?  If there is aggravation, please identify the baseline level of disability before aggravation, to the extent possible.

(c)  Was the Veteran's carpal tunnel syndrome at least as likely as not (probability of 50 percent or more) incurred or aggravated during service from April 1975 to April 1979?  

(d)  In responding to each of the above, the examiner should consider the Veteran's service records, post-service medical records, and lay statements as to the timing of his right knee, low back, and bilateral hand or wrist symptoms.  Please note that the Veteran's statements as to symptoms during or after service may not be rejected due solely to a lack of contemporaneous medical records or treatment, although this may be considered with other evidence.  Further, if any requested opinion cannot be offered without resorting to speculation, the examiner should so state, and should provide an explanation for why a non-speculative opinion cannot be offered.

4.  Review the addendum report to ensure that an adequate opinion and rationale is provided for each disability on appeal.  If it is not, return the claims file to the examiner for an addendum report.

5.  After completing any further development as may be indicated by any response received upon remand, readjudicate the Veteran's claims based on all lay and medical evidence of record.  All raised theories of service connection should be considered.  If the claims remain denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


